37 F.3d 1495NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY, a Californiacorporation, Plaintiff Appellee,v.Launeil SANDERS, Defendant Appellant.
No. 94-1747.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Oct. 24, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Senior District Judge.  (CA-94-53-3-P)
Launeil Sanders, appellant Pro Se.
Louis Adams Bledsoe, III, Robinson, Bradshaw & Hinson, P.A., Charlotte, NC, for appellee.
W.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON,* Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's entry of partial judgment in this action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We therefore grant Appellee's motion to dismiss the appeal as interlocutory and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.



*
 Judge Hamilton did not participate in this decision, which was decided by a quorum of the panel.  28 U.S.C. Sec. 46(d) (1988)